Title: From Alexander Hamilton to Daniel Jackson, 21 June 1799
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            New-York June 21st. 1799
          
          Inclosed you will find the Copy of a letter from the Secretary of War, received in answer to suggestions from me founded on your letters.
          I wish to know with precision what deficiencies if Officers naturally any still exist. You will also inquire what became of the money intrusted to Lieut. Duncan and report to me.
          In answer to your letter of the 8th inst. there is no doubt, that minors who have arrived at the Age of eighteen, and are not Apprentices, may and ought to be inlisted, and retained in service, without the consent of any other persons.
          I have written to the Secretary  of War on the subject of Dr. Trowbridge
          With great consideration I am Sir Yr. obedient servt.
          Major Jackson
        